Title: To Thomas Jefferson from Daniel Trump, 4 August 1800
From: Trump, Daniel
To: Jefferson, Thomas



Sir
Philadelphia August 4th 1800

I have now the Satisfaction to Inform you that I have at Last Succeeded in Engaging of a young man for you of the Name of John Holms a Native of the City of Philadelpia of a Good Carrecter a Sober Genteel young man a Good workman and understands Drawing he Studied under me three months and I found him Very active and  Ready to take any Design that was Given to him, his master was an Excellent workman and an Intimate acquaintance of mine he will Come on to Richmond by the first Vessel that Sails for that Place I had a good Deal of Difficulty to Get a Person that I Could Recommend I met with him on Saturday and Recd a final from this morning, but too Late for this Days mail. I was Very much Displeased with Forsyth for Disappointing us after Promising Mr Barns and me that he would go, I Shall forward your Sashes as Soon as Possibly I Can I have not been able to Get Mahogany Suitable for them as there was none of the Same kind of wood to be had at almost any Price but there is a quantity come in and I have Engag’d Some which I Expect to Get in the Course of a week. I Shall have to Give it a Little time to Dry as it is not Perfectly Season’d. I Shall a Letter as Soon as the young man Gets a Pasage and know the Day of Sailing I Remain Sir
yr obt Hle Servt

Daniel Trump

